Citation Nr: 0925369	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as a result of exposure to chemicals.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in October 2005.  A transcript is on 
file.

This matter previously came before the Board in October 2007.  
At that time, the Board reopened the Veteran's claim for 
service connection for a skin disorder and remanded the 
questions of service connection for such disorder and, 
additionally, for a heart disorder, for further development.  
That development having been completed, this case was 
returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's inflammatory and cystic acne was not shown 
to have been present in service, nor was it shown to have 
been caused by a disease or injury in service, including 
exposure to chemicals.

2.  The Veteran is not shown to have any current, clinically 
identifiable heart abnormalities.  The evidence does not show 
that the Veteran has any current cardiac disease related to a 
pre-service episode of rheumatic fever.


CONCLUSIONS OF LAW

1.  Inflammatory and cystic acne was neither incurred in 
service nor caused by a disease or injury in service, 
including exposure to chemicals.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The Veteran was not shown to have a current heart 
disorder that was either incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
letters that were sent to the Veteran in October 2004 and in 
November 2004.  In this letters, issued prior to the rating 
decision, the RO explained what needed to be shown in order 
to establish service connection for a claimed disability.  
The letters also informed the Veteran of VA's duty to assist 
him in substantiating his claims under the VCAA and the 
effect of this duty upon his claims, as well as the 
information and evidence the Veteran needed to submit.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the Veteran was sent a letter in March 2006 that 
adequately explained how VA assigns disability ratings and 
effective dates.  This information was also provided in a 
November 2007 post-remand VCAA notice that was sent to the 
Veteran.  The Veteran's claims were subsequently 
readjudicated in a February 2009 Supplemental Statement of 
the Case (SSOC), thus curing any pre-decisional notice error.  
In any event, any error in providing the notice required by 
Dingess would be harmless in this case insofar as service 
connection is denied, hence no ratings or effective dates 
will be assigned with respect to the claimed disabilities.   

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the Veteran's written 
statements and hearing testimony, VA treatment records, 
service treatment records, and certain private medical 
records, including records from Mount Sinai Hospital, that 
were submitted by the Veteran.  

The Veteran reported that after his service he was treated by 
a private physician, Dr. M., whom the Veteran alleged treated 
him in his office and at Mount Sinai Hospital.  The Veteran 
reported that Dr. M. was now retired and this his medical 
records from this provider were therefore unavailable.  The 
October 2007 Board remand instructed the RO/AMC to contact 
the Veteran and ask him to identify all treatment received 
from both VA and non-VA providers for his claimed heart and 
skin disabilities.  The remand also instructed the RO/AMC to 
obtain additional treatment records from Mount Sinai Hospital 
for the period from 1975 to 1981, if available.  In November 
2007, the RO/AMC sent a letter to the Veteran asking him to 
identify all treatment for his claimed heart and skin 
disabilities and to complete releases therefore, including a 
release for the records from Mount Sinai Hospital.  The 
Veteran returned the signed release for the hospital but did 
not identify any additional non-VA treatment providers.  In 
September 2008, the Veteran was informed that while VA 
requested copies of treatment records from Mount Sinai 
Hospital, the Veteran was responsible for ensuring that VA 
received the records.  In September 2008, the Veteran sent VA 
two written statements. He reiterated that he was unable to 
obtain any records from Dr. M. because the physician was 
retired.  He also claimed that he was unable to obtain 
records from Mount Sinai Hospital because that facility did 
not retain outpatient treatment records that were more than 
10 years old.  VA was unable to obtain records from Mount 
Sinai Hospital.  Therefore, no additional private treatment 
records were obtained.  

Also in accordance with the instructions set forth in the 
October 2007 remand, a VA heart and skin examination was 
provided in connection with this claim.  

In April 2009, the Veteran indicated that he had no 
additional information or evidence to submit.

For the above reasons, the Board finds that the VA satisfied 
its duty to assist and substantially complied with the 
instructions set forth in the October 2007 remand. 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Skin Disorder

The Veteran alleges that he has a skin disorder that was 
caused by his military service.  Specifically, he alleges 
that his skin was clear when he entered the service, but that 
within a few months after he was discharged he developed 
recurrent cysts on his face.  He alleges that either exposure 
to an unidentified chemical used at Fort Ord, or his 
participation in gas mask training, or some other occurrence 
during his military service caused his skin disorder.

Service treatment records reflect that the Veteran's skin was 
normal both at his military entrance examination in July 1974 
and at his separation examination in February 1975.  Service 
treatment records do not show any treatment for recurrent 
cysts or any other chronic skin disorder.  The Veteran was 
treated in service on one occasion in October 1974 for a 2 cm 
cystic lesion on his mandible that was diagnosed as a 
residual periodontal cyst.  There was no other treatment in 
service for any type of cysts.

The Veteran was examined by VA in July 2008.  At that time, 
the Veteran told the examiner that approximately one month 
after being discharged from the service he developed severe 
facial acne and cysts and that he continued to experience 
persistent facial cystic acne that he considered disfiguring.  
Upon examination, the Veteran had 6 notable intradermal 
cystic lesions on his face, acne scars that were "too 
numerous to count", and deep holes that were scattered on 
the Veteran's forehead, cheeks, and chin.  The cysts, 
scarring, and holes affected approximately 80 percent of the 
Veteran's face.  The examiner diagnosed inflammatory and 
cystic acne of the face.  He opined that the Veteran's 
medical records did not demonstrate that this disorder was 
present during service or that it was evaluated or treated 
during service.  The examiner further opined that the 
periodontal mandibular cyst documented in the Veteran's 
service treatment records was related to a dental condition 
and was not related to a skin condition of the face, and that 
it was unlikely that any current skin disorder was related to 
the cystic periodontal lesion noted during service.

Dermatological records from 2001 through 2008 also show that 
the Veteran experienced cystic acne and scarring.  The claims 
file contains some records from Mount Sinai Hospital from the 
1980s, but these do not show any treatment for inflammatory 
or cystic acne or for any other skin condition of the face.  

In an undated statement submitted in connection with the 
Veteran's prior claim for service connection for his skin 
disorder, and resubmitted in connection with this claim, the 
Veteran alleged that he began to get cysts on his face 
approximately 6 months after his service.  At his hearing in 
October 2005, the Veteran testified that his skin was normal 
when he joined the service, but that he started getting cysts 
within a couple of months after his discharge.  The Veteran 
also testified that he believed that he might have been 
exposed to some type of chemical while he was in service that 
caused him to later develop cystic acne.  He testified that 
he did not work directly with any chemicals, but that he 
walked through the woods at Fort Ord and could have been 
exposed to some type of chemicals if chemicals were used in 
those woods.  He also testified that he participated in gas 
mask training with tear gas and was exposed to tear gas 
because he was required to take his mask off as part of the 
training.

A letter from the Department of the Army, Chief, Base 
Realignment and Closure Division, dated in December 2003, 
indicated that no chemical testing was performed at Fort Ord 
during the 1970s.  The only chemical training performed there 
was designed to familiarize troops with protective equipment 
and usually involved the use of either tear gas or smoke.

While the evidence shows that the Veteran currently has 
inflammatory and cystic acne, this disability is not shown to 
be related to his service.  By the Veteran's own admission, 
he did not get cystic acne until after he was discharged from 
service.  While the Veteran's representative argued during 
the October 2005 DRO hearing that in service incurrence of 
the Veteran's cystic acne should be presumed because this 
disability was manifest to a compensable degree within 1 year 
after his discharge, inflammatory and cystic acne is not one 
of the disabilities subject to presumptive service connection 
pursuant to 38 C.F.R. § 3.309.  Therefore, even assuming that 
the Veteran developed cystic acne within a few months after 
his discharge, this does not establish that this disorder was 
incurred in or caused by the Veteran's service.

Similarly, there is no competent evidence that the Veteran's 
cystic and inflammatory acne was caused by, or is related to, 
the periodontal mandibular cyst that is noted in the 
Veteran's service treatment records.  The VA examiner opined 
that these two disorders were most likely unrelated, 
explaining that the Veteran's periodontal mandibular cyst was 
related to a dental condition and not to any skin condition 
of the face.  There is no medical opinion to the contrary.  
While the Veteran's representative argues that these 
disorders are causally related, there is no evidence that he 
has the requisite training or credentials to explain the 
etiology of any medical condition.  See, e.g. Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).

Nor is there any competent evidence that the Veteran's 
inflammatory and cystic acne was caused by exposure to 
chemicals or tear gas while in service.  As an initial 
matter, there is no evidence that the Veteran was exposed to 
chemicals while in service.  The Veteran was unable to 
identify any chemical exposure during his service; he merely 
conjectured that some type of chemical may have been used in 
the woods at the base where he was stationed.  The letter 
from the Department of the Army that the Veteran submitted 
denied that any chemical testing took place at Fort Ord 
during the time that the Veteran was stationed there.  
Moreover, even if the Veteran was exposed to some type of 
chemical, his own opinion that this exposure somehow led to 
his inflammatory and cystic acne is insufficient to establish 
causation.  The Veteran has no medical training and is not 
competent to offer an expert opinion as to the etiology of 
any medical condition.  See, e.g., Espiritu 2 Vet. App. at 
494-495.  Similarly, the Veteran's conjecture that his 
exposure to tear gas during gas mask training may have caused 
his cystic acne is not competent evidence of causation.  Id.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
skin disorder is denied.

	B.  Heart Disorder

The Veteran claims that he has a heart disorder that is 
related to his service.  Specifically, the Veteran claims 
that when he was a child he had rheumatic fever that caused 
heart problems and that his heart condition was aggravated by 
strenuous exercises and other aspects of military service.

A letter from a children's hospital that was included in the 
Veteran's service treatment record in connection with his 
entrance examination, indicates that approximately 8 years 
prior to entering military service, from April to June 1966, 
the Veteran was hospitalized for rheumatic fever.  Heart 
auscultation showed a Grade III-IV systolic murmur over the 
mitral area and along the lower left sternal border.  After 
his discharge from the hospital, the Veteran continued to be 
followed by providers associated with the children's 
hospital.  Approximately one month after his release from the 
hospital, the Veteran showed signs of mitral valve 
insufficiency and was advised to remain on limited activity 
for a year.  By October 1967 the Veteran no longer had any 
limitations on his activity.  A follow up treatment note 
dated in March 1974, a few months prior to the Veteran's 
entrance into military service, indicates that the Veteran 
had no cardiac findings for the last several years.  On 
examination, his cardiac examination was within normal limits 
and no murmur was heard. 

A cardiac examination was performed prior to the Veteran's 
entry onto active duty, which determined that he had a normal 
heart.  

Service treatment records do not show any findings related to 
the Veteran's heart.  While the Veteran complained of chest 
pains in August 1974, he was evaluated and had regular sinus 
rhythm with no heart murmur heard at that time.  He was 
further evaluated by the cardiology clinic a few days later 
because his chest pains had not yet subsided.  Active 
rheumatic activity was ruled out, and the clinician's 
impression was that the Veteran's chest pains were 
musculoskeletal in origin.  No heart abnormalities were noted 
at the Veteran's separation examination in February 1975.

The Veteran was examined by VA in July 2008.  At that time, 
the Veteran reported a history of chest and body pain since 
military service.  The Veteran reported daily chest pain that 
is not associated with physical activity.  He reported 
occasional dyspnea, fatigue, and pre-syncope.  He did not 
report any recent leg edema or swelling of the feet.  He did 
not report that a physician recommended any cardiac 
restrictions, but reported very limited physical activity due 
to his peripheral vascular disease and degenerative 
arthritis.  

The examiner reviewed the Veteran's treatment records which 
showed that the Veteran developed bilateral claudication 
requiring treatment with a bilateral aortofemoral bypass.  
While a preoperative evaluation suggested possible mild non-
ischemic cardiomyopathy, follow up testing indicated that the 
Veteran had normal myocardial perfusion and normal left 
ventricular systolic function with a calculated left 
ventricular ejection fraction of approximately 55 percent and 
no regional wall motion abnormalities.  An echocardiogram 
performed in November 2005 after a reported episode of 
syncope indicated normal left and right ventricular function 
with an estimated left ventricular ejection fraction of 65 
percent with no significant valvular disease and no 
significant pericardial effusion.  A March 2008 
electrocardiogram demonstrated a normal sinus rhythm with no 
abnormalities.  

Upon examination, the Veteran's heart had a regular rate and 
rhythm without murmur, gallops, or rubs.  It was normal size 
by percussion.  There was no evidence on examination of 
congestive heart failure or cardiac disease.  

The examiner concluded that based on the facts that the 
Veteran had normal cardiology evaluations during active 
service at the time he reported chest pains, a normal 
echocardiogram in 2005, and normal electrocardiograms, there 
was no indication that the Veteran's rheumatic fever was 
aggravated by his service and that this disorder was now 
resolved.  The examiner further concluded that the Veteran 
did not have current heart disease that resulted in any 
impairment, limitations, or restrictions on daily or 
occupational activities.  The examiner opined that the 
Veteran's prior rheumatic heart disease was no longer active 
and was without residuals.  The examiner did not diagnose any 
type of heart disorder.

VA and private treatment records contained in the claims file 
do not attribute any current symptoms experienced by the 
Veteran to residuals of his childhood rheumatic fever or an 
in service aggravation thereof.  These records do not 
indicate that any medical provider diagnosed the Veteran with 
a current heart abnormality that was attributed to his 
military service.

At his hearing in October 2005, the Veteran testified that he 
sometimes feels dizzy or faint and that he attributes this to 
an aggravation of his childhood rheumatic heart disease by 
strenuous exercise during his military service.

The evidence does not show that the Veteran has a current 
heart disability that is related to his military service.  As 
noted above, the VA examiner did not diagnose a current heart 
disorder.  While the Veteran had rheumatic fever and 
rheumatic heart disease prior to his service, his heart was 
noted to be normal at his entrance examination and at his 
separation examination.  While the Veteran complained of 
chest pains at one point during his service, these were 
evaluated, no cardiac abnormalities were found, and the chest 
pains were concluded to be musculoskeletal in nature.  The VA 
examiner concluded that the Veteran's rheumatic heart disease 
was not aggravated by service and currently was resolved with 
no residuals.  While the Veteran may believe that his current 
chest pains and dizzy or fainting spells are related to an 
in-service aggravation of his childhood rheumatic fever, he 
lacks the necessary qualifications of offer an expert opinion 
as to the nature or etiology of any medical condition.  See, 
e.g., Espiritu 2 Vet. App. at 494-495.

That benefit of the doubt doctrine is inapplicable because 
the preponderance of the evidence is against the Veteran's 
claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for a heart disorder is denied.


ORDER

Service connection for a skin disorder, including as a result 
of exposure to chemicals, is denied.

Service connection for a heart disorder is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


